        Case 6:20-cv-00651-ADA Document 22 Filed 12/16/20 Page 1 of 26




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                             WACO DIVISION


GREATGIGZ SOLUTIONS, LLC,            §
                                     §
Plaintiff,                           §        Case No. 6:20-cv-00651-ADA
                                     §
v.                                   §
                                     §        JURY TRIAL DEMANDED
LYFT, INC.,                          §
                                     §
Defendant.                           §       The Honorable Alan D Albright
                                     §
                                     §


     DEFENDANT’S MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM
                   Case 6:20-cv-00651-ADA Document 22 Filed 12/16/20 Page 2 of 26




                                                          TABLE OF CONTENTS

I.               Statement of Facts ............................................................................................................... 2
II.              Legal Standard .................................................................................................................... 2
III.             Argument ............................................................................................................................ 4
      A.         Count I of the FAC fails to plausibly allege direct infringement
                 and should be dismissed...................................................................................................... 4
           i.       Plaintiff’s identification of the “Accused Instrumentalities” fails to put Lyft
                    on notice of the allegedly infringing activities ............................................................... 4
           ii.      Plaintiff fails to address multiple limitations of claim 1 of the ’194 Patent ................... 7
           iii. The FAC’s numerous screenshots without explanation do not put Lyft on notice of
                alleged infringement of claim 1 of the ’194 Patent ...................................................... 10
      B.         Counts II, III, and IV fail to plausibly allege direct infringement
                 and should be dismissed.................................................................................................... 11
           i.       Count II of the FAC ignores limitations of claim 18 of the ’086 Patent
                    and should be dismissed ............................................................................................... 12
           ii.      Count III of the FAC ignores limitations of claim 1 of the ’864 Patent
                    and should be dismissed ............................................................................................... 13
           iii. Count IV of the FAC ignores limitations of claim 1 of the ’000 Patent
                and should be dismissed ............................................................................................... 15
      C.         Plaintiff’s allegations of willful infringement are deficient
                 and should be dismissed.................................................................................................... 17
           i.       The FAC’s allegations of pre-suit willfulness should be dismissed ............................. 17
           ii.      The FAC’s allegations of post-suit willfulness should be dismissed ........................... 18
IV.              Conclusion ........................................................................................................................ 20




                                                                              i
            Case 6:20-cv-00651-ADA Document 22 Filed 12/16/20 Page 3 of 26




                                               TABLE OF AUTHORITIES
                                                                                                                                Page(s)
CASES

Ashcroft v. Iqbal,
   556 U.S. 662 (2009) .......................................................................................................1, 2, 3, 6

Bell Atl. Corp. v. Twombly,
    550 U.S. 544 (2007) .......................................................................................................1, 2, 3, 6

Bowlby v. City of Aberdeen, Miss.,
   681 F.3d 215 (5th Cir. 2012) .....................................................................................................3

Conley v. Gibson,
   355 U.S. 41 (1957) .....................................................................................................................2

Cross Med. Prod., Inc. v. Medtronic Sofamor Danek, Inc.,
   424 F.3d 1293 (Fed. Cir. 2005).............................................................................................. 4-5

De La Vega v. Microsoft Corp.,
   No. W-19-CV-00612-ADA, 2020 WL 3528411 (W.D. Tex. Feb. 11, 2020).................. passim

DIFF Scale Operation Research, LLC v. MaxLinear, Inc.,
   Civ. No. 1:19-cv-2109-LPS-CJB, 2020 WL 2220031 (D. Del. May 7, 2020) .... 8-9, 10, 12, 13

Flash-Control, LLC v. Intel Corp.,
   C.A. No 1:19-cv-1107-ADA, No. 35 (W.D. Tex. Oct. 31, 2019) ...........................................18

Hewlett–Packard Co. v. Bausch & Lomb, Inc.,
   909 F.2d 1464 (Fed.Cir.1990)....................................................................................................4

In re Michlin,
    256 F.2d 317 (1958) ...................................................................................................................4

Meetrix IP, LLC v. Cisco Sys., Inc.,
   No. 1-18-CV-309-LY, 2018 WL 8261315 (W.D. Tex. Nov. 30, 2018) ..................................19

M & C Innovations, LLC v. Igloo Prod. Corp.,
   No. 4:17-CV-2372, 2018 WL 4620713 (S.D. Tex. July 31, 2018) .........................................19

N. Star Innovations, Inc. v. Micron Tech., Inc.,
    No. 17-506-LPS-CJB, 2017 WL 5501489 (D. Del. Nov. 16, 2017) .......................................11

Nalco Co. v. Chem-Mod, LLC,
   883 F.3d 1337 (Fed. Cir. 2018)..................................................................................................3

Parity Networks, LLC v. Cisco Sys., Inc.,
   No. 6:19-cv-00207-ADA, 2019 WL 3940952 (W.D. Tex. July 26, 2019) ..................17, 18, 19



                                                                    ii
           Case 6:20-cv-00651-ADA Document 22 Filed 12/16/20 Page 4 of 26




SIPCO, LLC v. Streetline, Inc.,
   230 F. Supp. 3d 351 (D. Del. 2017) .............................................................................3, 7, 9, 13

Valinge Innovation AB v. Halstead New England Corp.,
   No. 16-1082-LPS-CJB, 2018 WL 2411218 (D. Del. May 29, 2018) ................................17, 18

VLSI Tech. LLC v. Intel Corp.,
   C.A. No. 6:19-cv-00254-ADA, No. 52 (W.D. Tex. Aug. 6, 2019) ................................... 18-19




                                                             iii
           Case 6:20-cv-00651-ADA Document 22 Filed 12/16/20 Page 5 of 26




       Plaintiff GreatGigz Solutions, LLC (“GreatGigz”) filed this lawsuit against Defendant

Lyft, Inc. (“Lyft”) on July 17, 2020, alleging infringement of U.S. Patent Nos. Nos. 6,662,194

(“the ’194 Patent”); 7,490,086 (“the ’086 Patent”); 9,760,864 (“the ’864 Patent”); and 10,096,000

(“the ’000 Patent”) (hereinafter collectively referred to as “the Asserted Patents”), each in a

separate count. See Dkt. No. 1 (“Original Complaint”) at ¶¶ 50, 67, 84, 102. On October 1, 2020,

Lyft filed a motion to dismiss Plaintiff’s Original Complaint (Dkt. 13) on the basis that GreatGigz

had not adequately plead infringement of any of the Asserted Patents. Rather than defend its

Original Complaint, GreatGigz filed a First Amended Complaint (Dkt. 18, “FAC”) on November

5, 2020.

       Unfortunately, GreatGigz’s FAC fails to correct the deficiencies of its Original Complaint.

Instead, emblematic of its failures throughout the FAC, GreatGigz asserts that Lyft’s accused

instrumentalities include the website www.uber.com infringe the claims of the Asserted Patents.

These assertions are neither plausible nor probable. More specifically, the FAC fails to put Lyft

on adequate notice of how any Lyft product or service infringes any claim of the four Asserted

Patents. In Lyft’s Motion to Dismiss the Original Complaint, Lyft explained that GreatGigz failed

to plausibly allege direct infringement of any claim of the Asserted Patents. Lyft identified at least

one claim limitation, and in some cases multiple claim limitations, for which the Original

Complaint was entirely silent. But GreatGigz did not – or could not – use its FAC as an

opportunity to correct those deficiencies. Instead, GreatGigz adds language parroting the

identified claim language, essentially alleging that “your product infringes my patent claim,” or

simply ignores the deficiencies identified in Lyft’s previous Motion to Dismiss the Original

Complaint. Neither is satisfactory under Iqbal/Twombly and for these reasons, Lyft respectfully

requests that this Court dismiss GreatGigz’s deficient FAC for failure to state a claim upon which




                                                  1
          Case 6:20-cv-00651-ADA Document 22 Filed 12/16/20 Page 6 of 26




relief can be granted. Because the First Amended Complaint falls well short of the pleading

standard set by Twombly and Iqbal, Lyft moves to dismiss the First Amended Complaint under

Fed. R. Civ. P. 12(b)(6).

I.       STATEMENT OF FACTS

         Count I of GreatGigz’s FAC alleges that Lyft directly infringes claim 1 of the ’194 Patent,

but fails to address a number of claim limitations or plausibly allege how Lyft could practice

them. See FAC at ¶¶ 47–63. The allegations in Count I include screenshots of different Lyft

applications without an explanation of how those screenshots support GreatGigz’s infringement

allegations. See, e.g., id. at ¶ 54.

         Counts II, III, and IV suffer from the same infirmities—failing to provide sufficient

descriptions of how Lyft practices claim 18 of the ’086 Patent, claim 1 of the ’864 Patent, or claim

1 of the ’000 Patent, respectively. Moreover, Counts II, III, and IV ignore claim limitations and

make conclusory allegations that certain claim limitations are met without providing any factual

bases.

         The FAC also alleges willful infringement of two of the four Asserted Patents: the ’194

and the ’086 Patents. Id. at ¶¶ 61, 79. But the FAC does not allege that Lyft had knowledge of

these patents prior to the filing of this lawsuit, and instead states that Lyft has been on actual

notice of the ’194 and the ’086 Patents “at least as early as the date it received service of this

Original Complaint.” Id. at ¶¶ 48, 65.

II.      LEGAL STANDARD

         Federal Rule of Civil Procedure 8(a)(2) requires that a complaint contain a “short and

plain statement of the claim showing that the pleader is entitled to relief, in order to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (citing Conley v. Gibson, 355 U.S. 41, 47 (1957)) (internal


                                                  2
         Case 6:20-cv-00651-ADA Document 22 Filed 12/16/20 Page 7 of 26




quotations omitted). While a complaint need not allege detailed factual allegations to survive a

Rule 12(b)(6) motion, the pleader’s obligation to state the grounds of entitled relief requires “more

than labels and conclusions.” Twombly, 550 U.S. at 555.

       A complaint must “contain sufficient factual matter, accepted as true, to state a claim to

relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly,

550 U.S. at 570) (internal quotations omitted). “A claim has facial plausibility when the pleaded

factual content allows the court to draw the reasonable inference that the defendant is liable for

the misconduct alleged.” Bowlby v. City of Aberdeen, Miss., 681 F.3d 215, 219 (5th Cir. 2012)

(quoting Iqbal, 556 U.S. at 678). Thus, to plead direct infringement, “[t]he complaint must place

the potential infringer on notice of what activity is being accused of infringement.” Nalco Co. v.

Chem-Mod, LLC, 883 F.3d 1337, 1350 (Fed. Cir. 2018) (internal quotation marks, alterations,

and citation omitted). To provide notice, a plaintiff must generally do more than assert that the

product infringes the claim; a plaintiff must show how the defendant plausibly infringes by

alleging some facts connecting the allegedly infringing product to the claim elements. See

SIPCO, LLC v. Streetline, Inc., 230 F. Supp. 3d 351, 353 (D. Del. 2017) (granting the motion to

dismiss because “[t]he complaint contains no attempt to connect anything in the patent claims to

anything about any of the accused products”).

       As this Court has previously held, a complaint does not meet the required pleading

standard where the complaint fails to: (a) identify the actors who practiced each element of the

allegedly infringed claim; or to (b) provide any description of how the allegedly infringing

products meet all limitations of the allegedly infringed claims. De La Vega v. Microsoft Corp.,

No. W-19-CV-00612-ADA, 2020 WL 3528411, at *6 (W.D. Tex. Feb. 11, 2020) (“Because

Plaintiff does not include even a short written description of how the accused instrumentalities




                                                 3
         Case 6:20-cv-00651-ADA Document 22 Filed 12/16/20 Page 8 of 26




meet the ‘coupling’ limitation, his complaint fails to state a claim upon which relief can be

granted”).

III.   ARGUMENT

       Plaintiff’s claims of direct and willful infringement fail to meet the minimum pleading

standards recognized by this Court, the Federal Circuit, and the Supreme Court, and thus should

be dismissed in their entirety.

             A. Count I of the FAC fails to plausibly allege direct infringement and should be
                dismissed

                i.     Plaintiff’s identification of the “Accused Instrumentalities” fails to put
                       Lyft on notice of the allegedly infringing activities

       The FAC’s deficiency and failure to identify a specific Lyft product or component for

each claim limitations makes it impossible to decipher how the accused components infringe the

asserted patent claims. See Ex. A.1

       GreatGigz alleges in its FAC that Lyft infringes apparatus claims.2 To infringe an

apparatus claim, the device must meet all of the structural limitations. See Hewlett–Packard Co.

v. Bausch & Lomb Inc., 909 F.2d 1464, 1468 (Fed.Cir.1990) (“[A]pparatus claims cover what a

device is, not what a device does.”); In re Michlin, 256 F.2d 317, 320 (1958) (“It is well settled

that patentability of apparatus claims must depend upon structural limitations and not upon

statements of function.”). An apparatus claim is not infringed where the defendant itself does not

make an apparatus with all of the structural limitations. See Cross Med. Prod., Inc. v. Medtronic

Sofamor Danek, Inc., 424 F.3d 1293, 1311 (Fed. Cir. 2005) (holding that the manufacturer of the


1
  Exhibit A contains a chart which shows the various actors purportedly relevant to each asserted
claims in Count I and highlights the lack of factual statements corresponding to the asserted
claims/claim elements and such actors.
2
  The Complaint accused Lyft of allegedly infringing claim 1of the ’194 Patent (Count I), claim
18 of the ’086 Patent (Count II), claim 1 of the ’864 Patent (Count III), and claim 1 of the ’000
Patent (Count IV).


                                                4
         Case 6:20-cv-00651-ADA Document 22 Filed 12/16/20 Page 9 of 26




accused device, did not infringe because it “does not itself make an apparatus with the ‘interface’

portion in contact with bone.”).

       GreatGigz premises its infringement allegations on a distributed system of its own

creation—the “Lyft apparatus”—which requires input from riders, drivers, and Lyft, and which

GreatGigz broadly defines to include “servers, hardware, software, and a collection of related

and/or linked web pages and Mobile Applications for providing job search and/or recruitment

services to individuals (including riders, job seekers, contractors, and employers) in the United

States.” FAC at ¶ 46. GreatGigz further alleges that the public-facing aspect of the “Lyft

apparatus” include (1) the Lyft website, which is available at www.lyft.com, and (2) the

associated Lyft Mobile Application for Riders, and (3) the Lyft Mobile Application for Drivers.

Id. The FAC summarily combines these devices together as the “Accused Instrumentalities.” Id.

By comingling various disparate components of the “Accused Instrumentalities”—the Lyft rider

application, the Lyft driver application, and servers—together with unrelated actors—the rider,

driver, and Lyft—GreatGigz makes it impossible to decipher who or what allegedly satisfies the

claim limitations.

       For example, claim 1 of the ’194 Patent recites a number of components that allegedly

perform certain functions, but does not plausibly allege whether these accused components

perform any activity that satisfies the remainder of the claim elements. Claim 1 of the ’194 Patent

requires a memory device, processing device, and transmitter:

       1. “a memory device for storing information regarding at least one of a job
          opening, a position, an assignment, a contract, and a project, and information
          regarding a job search request,”

       2. “a processing device for processing information regarding the job search
          request upon a detection of an occurrence of a searching event, wherein the
          processing device is programmed to detect the occurrence of the searching
          event, wherein the processing device utilizes information regarding the at least
          one of a job opening, a position, an assignment, a contract, and a project, stored


                                                5
        Case 6:20-cv-00651-ADA Document 22 Filed 12/16/20 Page 10 of 26




           in the memory device, and further wherein the processing device generates a
           message containing information regarding at least one of a job opening, a
           position, an assignment, a contract, and a project, wherein the message is
           responsive to the job search request” and

       3. “a transmitter for transmitting the message to a communication device
          associated with an individual, wherein the message is transmitted to the
          communication device in real-time”

See Dkt. 1, Exhibit A (’194 Patent) at 41:58–42:11.

       The FAC alleges, without support, that the “Accused Instrumentalities” comprise “data

centers housing memory devices, processing devices … and transmitters,” but fails to allege

whether these components ever perform any of the actions recited in the claims. See, e.g., FAC

at ¶ 55. The FAC also accuses input from non-Lyft entities—e.g., riders and drivers—for the

actions that the “memory device,” “processing device,” and “transmitter” must perform. For

example, the FAC states that an individual “Independent Contractor” (i.e., driver) can accept or

decline a ride request “via the Lyft transmitter,” but fails to provide any explanation for what the

alleged “Lyft transmitter” is,3 why an independent contractor would have a “Lyft transmitter” in

his or her possession, and how the alleged “Lyft transmitter” is related to the accused “Lyft

apparatus.” Id. at ¶ 57. Merely concocting a term for a non-existent apparatus does not nudge

the FAC past the plausibility threshold in Iqbal or Twombly.           And, indeed, GreatGigz’s

conclusory allegation fails to identify any aspect of the “Accused Instrumentalities” as meeting

the claimed “transmitter for transmitting” limitation.      Similarly, the FAC alleged that the

“Accused Instrumentalities” comprise a processor, which “processes the information concerning



3
  A Google search of hundreds of billions of webpages for “Lyft transmitter” returns exactly
two hits, both of which link to GreatGigz’s Complaint or associated exhibits. See
https://www.courtlistener.com/recap/gov.uscourts.txwd.1102394/gov.uscourts.txwd.1102394.13
.1.pdf and
https://www.courtlistener.com/recap/gov.uscourts.txwd.1102394/gov.uscourts.txwd.1102394.18
.0.pdf.


                                                 6
        Case 6:20-cv-00651-ADA Document 22 Filed 12/16/20 Page 11 of 26




the job request in real time (i.e., ‘upon a detection of an occurrence of a searching event’), using

the ride request information as provided by the employer or hiring entity (i.e., the ride requestor).”

Id. Again, GreatGigz’s allegations do not identify the claimed “processing device” from the

laundry list of components included in GreatGigz’s definition of Lyft “Accused

Instrumentalities.” See id. at ¶ 46.

       Plaintiff’s disconnected attempt to map elements of claim 1 of the ’194 Patent to the

concocted “Accused Instrumentalities” fails to provide Lyft with plausible notice of how it

infringes. To sufficiently plead infringement, GreatGigz must do more than make a conclusory

assertion that the product infringes the claim. See SIPCO, 230 F. Supp. 3d at 353. Instead,

GreatGigz must show how the defendant plausibly infringed by alleging facts connecting the

allegedly infringing product to the claim elements. See id. Because the FAC fails to meet this

threshold, Plaintiff’s allegations of direct infringement in Count I should be dismissed.

               ii.     Plaintiff fails to address multiple limitations of claim 1 of the ’194
                       Patent

       Plaintiff’s allegation that Lyft directly infringes claim 1 of the ’194 Patent (Count I)

ignores a number of critical claim limitations. Thus, even if the implausible assertions were taken

as true, the FAC fails to adequately allege direct infringement.

       For example, claim 1 of the ’194 Patent requires, among other limitations, “a processing

device” for (1) detecting a searching event, (2) processing search information, (3) utilizing stored

information (regarding a job opening, a position an assignment, a contract, and a project), and (4)

generating a message containing that information:

       a processing device for processing information regarding the job search request
       upon a detection of an occurrence of a searching event, wherein the processing
       device is programmed to detect the occurrence of the searching event, wherein the
       processing device utilizes information regarding the at least one of a job opening,
       a position, an assignment, a contract, and a project, stored in the memory device,
       and further wherein the processing device generates a message containing


                                                  7
        Case 6:20-cv-00651-ADA Document 22 Filed 12/16/20 Page 12 of 26




       information regarding at least one of a job opening, a position, an assignment, a
       contract, and a project, wherein the message is responsive to the job search request.

See Dkt. 1, Exhibit A (’194 Patent) at 41:62–42:7.

       For this limitation, GreatGigz alleges that the “Accused Instrumentalities comprise servers

located at data centers across the United States with include processors (i.e., ‘processing

devices’)” and that “such processors are programmed to processes [sic] information concerning

the job search request in real time (i.e., ‘upon detection of an occurrence of a searching event’),

using the ride request information as provided by the employer or hiring entity (i.e., the ride

requestor).” FAC at ¶ 57. The FAC further alleges that “[e]ach such request is an advertised job

opening, position, assignment, contract, and/or project” that can be accepted or declined,

“following receipt of a message (which is generated by the processing device and electronically

transmitted to the mobile application of the Independent Contractor from the Lyft transmitter) in

real-time.” Id. But, critically, the FAC fails to explain what in the “Accused Instrumentalities”

allegedly (1) detects a searching event, (2) processes the alleged searching event, (3) utilizes

stored information regarding a job opening, a position, an assignment, a contract, and a project,

or (4) generates a message containing information regarding a job opening, a position, an

assignment, a contract, and a project.

       Moreover, the FAC fails to even allege that the “Accused Instrumentalities” include a

processing device that is “programmed to detect the occurrence of the searching event;” the FAC

is entirely silent as to this claim limitation. And for the remaining limitations identified above,

the FAC merely parrots the claim language without any factual support as reflected in the table

below, which is insufficient to plausibly allege infringement. DIFF Scale Operation Research,

LLC v. MaxLinear, Inc., Civ. No. 1:19-cv-2109-LPS-CJB, 2020 WL 2220031, at *2 (D. Del. May

7, 2020) (“‘[P]arrot[ing] back the language of the[respective] claim elements and then stat[ing]



                                                8
        Case 6:20-cv-00651-ADA Document 22 Filed 12/16/20 Page 13 of 26




that the accused product’ meets those limitations . . . amounts to nothing more than stating: ‘Your

product infringes my patent claim’” and that “[t]here needs to be something set out beyond a legal

conclusion—i.e., some facts alleged that show why it is plausible that the products infringe.”);

see also SIPCO, 230 F. Supp. 3d at 353; see also De La Vega, WL 3528411 at *6 (“Because

Plaintiff does not include even a short written description of how the accused instrumentalities

meet the ‘coupling’ limitation, his complaint fails to state a claim upon which relief can be

granted”).

               Claim Limitation                                      Allegations in FAC


 a processing device for processing                     57. As described above (see ¶¶ 51-55), the
 information regarding the job search request           Lyft Accused Instrumentalities comprise
 upon a detection of an occurrence of a                 servers located at data centers across the
 searching event, wherein the processing                United States which include processors (i.e.,
 device is programmed to detect the occurrence          “processing devices”). On information and
 of the searching event, wherein the processing         belief, such processors are programmed to
 device utilizes information regarding the at           processes the information concerning the job
 least one of a job opening, a position, an             search request in real-time (i.e., “upon a
 assignment, a contract, and a project, stored in       detection of an occurrence of a searching
 the memory device, and further wherein the             event”), using the ride request information as
 processing device generates a message                  provided by the employer or hiring entity (i.e.,
 containing information regarding at least one          the ride requestor). Each such request is an
 of a job opening, a position, an assignment, a         advertised job opening, position, assignment,
 contract, and a project, wherein the message is        contract, and/or project, which the individual
 responsive to the job search request                   Independent Contractor drivers can accept or
                                                        decline, following receipt of a message (which
                                                        is generated by the processing device and
                                                        electronically transmitted to the mobile
                                                        application of the Independent Contractor
                                                        from the Lyft transmitter) in real-time
                                                        concerning the available assignment via the
                                                        Lyft Mobile Application for Drivers.


       Because the FAC simply parrots the claim language, the FAC fails to allege any facts that

show why it is plausible that the “Accused Instrumentalities” include a processing device with

the required structural limitations recited in claim 1 of the ’194 Patent.



                                                    9
        Case 6:20-cv-00651-ADA Document 22 Filed 12/16/20 Page 14 of 26




       Further, the FAC fails to allege that the “Accused Instrumentalities” include “a transmitter

for transmitting the message to a communication device associated with an individual, wherein

the message is transmitted to the communication device in real-time.” See Dkt. 1, Exhibit A (’194

Patent) at 42:8–11. The FAC alleges that a “message…is generated by the processing device and

electronically transmitted to the mobile application of the Independent Contractor from the Lyft

transmitter,” but does not identify a component “Accused Instrumentalities” that GreatGigz

alleges is the “Lyft transmitter.” See FAC at ¶ 57; see supra Section III.A.i.

       Finally, GreatGigz’s generic allegation that “the infringing apparatus … directly performs

all functionality as claimed” fails to address the numerous gaps in GreatGigz’s infringement

allegations. See FAC at ¶ 58. Simply alleging that “your product infringes my patent claim” does

not meet the plausibility pleading standard for these claim limitations. See DIFF Scale Operation

Research, 2020 WL 2220031 at *2.

       Because Count I of the FAC fails to plausibly plead direct infringement, Count I should

be dismissed for failure to state a claim upon which relief can be granted.

               iii.    The FAC’s numerous screenshots without explanation do not put Lyft
                       on notice of alleged infringement of claim 1 of the ’194 Patent

       Instead of identifying what components of the “Accused Instrumentalities” satisfy the

elements of claim 1 of the ’194 Patent, GreatGigz includes a series of screenshots, without any

explanation for how those screenshots support its infringement allegations. See FAC at ¶¶ 53,

54. The screenshots alone are wholly insufficient of putting Lyft on notice of what activities

allegedly infringe or how.

       This Court recently held that providing only screenshots in a complaint without an

explanation in support of infringement allegation that a defendant infringes an element of a patent

claim without explanation is insufficient to pass muster under Fed. R. Civ. P. 12(b)(6). See De



                                                10
        Case 6:20-cv-00651-ADA Document 22 Filed 12/16/20 Page 15 of 26




La Vega, 2020 WL 3528411, at *6 (dismissing with prejudice). And other district courts agree

that a FAC that merely states in conclusory language that a defendant infringes is not sufficient.

As the District of Delaware has held, “[t]here needs to be some facts alleged that articulate why

it is plausible that the other party’s product infringes that patent claim—not just the patentee

asserting, in conclusory fashion, that it is so.” N. Star Innovations, Inc. v. Micron Tech., Inc., No.

17-506-LPS-CJB, 2017 WL 5501489, at *2 (D. Del. Nov. 16, 2017) (emphasis original) adopted

by No. 1:17-cv-506-LPS, Dkt. No. 37, slip op. at 1 (D. Del. Jan. 3, 2018) (dismissing complaint).

Accordingly, the screenshots provided in the FAC do not put Lyft on notice of how the Accused

Instrumentalities practice the limitation beginning “a processing device for processing

information . . .” of claim 1 of the ’194 Patent. Accordingly, the FAC, and specifically Count I,

does not meet the required pleading standards because it fails to provide any description of how

the allegedly infringing products met multiple limitations of the allegedly infringed claims. See,

De La Vega 2020 WL 3528411 at *6.

       Because Count I fails to plausibly plead direct infringement, Count I should be dismissed

for failure to state a claim upon which relief can be granted.

           B. Counts II, III, and IV fail to plausibly allege direct infringement and should
              be dismissed

       Plaintiff’s allegations in Counts II, III, and IV are also deficient and should be dismissed

for at least the same reasons discussed in Section III.A. Further, as with Count I, the allegations

in Counts II, III, and IV fail to address a number of claim limitations. See Exs. B, C, and D.4

Because Counts II, III, and IV fail to plausibly state a claim for direct infringement, those counts

should be dismissed.


4
 Exhibits B, C, and D contain charts which show the various actors purportedly relevant to each
asserted claims in Counts II, III, and IV, respectively, and highlight the lack of factual statements
corresponding to the asserted claims/claim elements and such actors.


                                                 11
        Case 6:20-cv-00651-ADA Document 22 Filed 12/16/20 Page 16 of 26




               i.      Count II of the FAC ignores limitations of claim 18 of the ’086 Patent
                       and should be dismissed

       Count II alleges direct infringement of claim 18 of the ’086 Patent. FAC at ¶ 67. But the

FAC fails to allege that “Accused Instrumentalities” satisfy a number of claim limitations.

       First, the FAC fails to allege that the “Accused Instrumentalities” include “a memory

device…wherein the memory device stores information regarding a recruitment search request or

inquiry.” See Dkt. 1, Exhibit B (’086 Patent) at 44:5–11. Instead, the FAC simply alleges that

“information regarding such search requests are stored in the Lyft memory devices.” FAC at ¶

74. This is yet another example of GreatGigz’s simple parroting of claim language without any

factual allegations or explanation of how the claim limitation is met in the “Accused

Instrumentalities.” Such allegations are insufficient to meet the plausibility pleading standard. See

DIFF Scale Operation Research, 2020 WL 2220031 at *2.

       Second, the FAC fails to identify in the “Accused Instrumentalities” a processing device

that (1) “processes the information regarding a recruitment search request or inquiry upon a

detection of an occurrence of a searching event” or (2) “utilizes the information regarding an

individual stored in the memory device in processing the information regarding a recruitment

search request or inquiry.” See Dkt. 1, Exhibit B (’086 Patent) at 44:12–30. The FAC is wholly

silent as to a “processing device [that] processes the information regarding a recruitment search

request or inquiry upon a detection of an occurrence of a searching event.” And the FAC merely

repeats claim language in conclusory fashion alleging, without support, that the “the Lyft

processing device utilizes the information regarding an individual (i.e., the Lyft drivers) stored in

the memory device in processing the information regarding a recruitment search request or

inquiry.” See FAC at ¶ 74. But simply parroting claim language and alleging that “[y]our product




                                                 12
          Case 6:20-cv-00651-ADA Document 22 Filed 12/16/20 Page 17 of 26




infringes my patent claim” does not meet the plausibility pleading standard for these claim

limitations. See DIFF Scale Operation Research, 2020 WL 2220031 at *2.

          Third, the FAC fails to allege that the “Accused Instrumentalities” include “a transmitter,

wherein the transmitter transmits the message to a communication device associated with an

employer or hiring entity.” See Dkt. 1, Exhibit B (’086 Patent) at 44:34–36. The FAC alleges

that a “message is transmitted to the user (employer or hiring entity) via the Lyft Mobile

Application or via the Lyft website,” but does not identify what component is capable of said

transmission. See FAC at ¶ 75. And the FAC certainly does not identify “a transmitter” in the

“Accused Instrumentalities” that performs this function. See supra Section III.A.i.

          Finally, as discussed above, GreatGigz’s generic allegation that “the infringing

apparatus…directly performs all functionality as claimed” fails to address the numerous gaps in

GreatGigz’s infringement allegations. See FAC at ¶ 76; see supra Section III.A.ii.

          Count II therefore fails to provide any description of how the allegedly infringing products

meet at least this limitation of the allegedly infringed claims, and should be dismissed. See

SIPCO, 230 F. Supp. 3d at 353; De La Vega 2020 WL 3528411 at *6.

                 ii.     Count III of the FAC ignores limitations of claim 1 of the ’864 Patent
                         and should be dismissed

          Count III alleges direct infringement of claim 1 of the ’864 Patent. FAC at ¶ 84. As with

Counts I and II, Count III fails to address a number of limitations recited in claim 1 of the ’864

Patent.

          First, the FAC fails to identify in the “Accused Instrumentalities” a processor “associated

with a website, and . . . specially programmed to process or to provide job search information,

recruitment information, or recruitment-related information” as recited in claim 1 of the ’864

Patent. See Dkt. 1, Exhibit C (’864 Patent) at 42:5–9. The FAC alleges that the “Accused



                                                  13
        Case 6:20-cv-00651-ADA Document 22 Filed 12/16/20 Page 18 of 26




Instrumentalities” include processors which are “associated with the public-facing elements of

the infringing apparatus, including the website at www.uber.com and related mobile

applications.” FAC at ¶ 92 (emphasis added). The FAC then identifies this same processor

associated with “the website at www.uber.com and the related mobile applications” as being

“programmed to process the information concerning the job search request in real-time (i.e.,

“upon a detection of an occurrence of a searching event”), using the ride request information as

provided by the employer or hiring entity (i.e., the ride requestor).” Id. (emphasis added). The

errors in the FAC reflect the mere cut-and-paste job that GreatGigz undertook here, instead of

conducting an adequate pre-suit investigation. There can be no question that Lyft is not affiliated

with “the website at www.uber.com or the related mobile applications” and certainly does not

provide such products. Accordingly, Plaintiff’s allegations of infringement of claim 1 of the ’864

Patent are beyond implausible.

       Second, as with Counts I and II, the FAC fails to allege that the “Accused

Instrumentalities” include “a transmitter, wherein the transmitter transmits the first message to

the first communication device on, over, or via, the Internet or the World Wide Web.” See Dkt.

1, Exhibit C (’864 Patent) at 42:17–19. The FAC alleges that a “such first request is…transmitted

by the Lyft transmitter to the first communication device (Lyft mobile application),” but does not

identify a component “Accused Instrumentalities” that GreatGigz alleges is the “Lyft

transmitter.” See FAC at ¶ 91; see supra Section III.A.i.

       Finally, as discussed above, GreatGigz’s generic allegation that “the infringing

apparatus…directly performs all functionality as claimed” fails to address the numerous gaps in

GreatGigz’s infringement allegations. See FAC at ¶ 94; see supra Section III.A.ii.




                                                14
        Case 6:20-cv-00651-ADA Document 22 Filed 12/16/20 Page 19 of 26




       Count III therefore fails to provide any description of how the allegedly infringing

products met at least these limitations of the allegedly infringed claims, and should be dismissed.

See De La Vega 2020 WL 3528411 at *6.

               iii.     Count IV of the FAC ignores limitations of claim 1 of the ’000 Patent
                        and should be dismissed

       Count IV alleges direct infringement of claim 1 of the ’000 Patent. FAC at ¶ 102. But,

as with the other counts in the FAC, Count IV fails to address a number of claim limitations in

the identified claim.

       First, Claim 1 of the ’000 Patent also requires “wherein the first request is transmitted

from a first communication device associated with an employer or hiring entity or associated

with an individual, an independent contractor, a temporary worker, or a freelancer.” See Dkt. 1,

Exhibit D (’000 Patent) at 42:16–20 (emphasis added). The FAC, however, states that “such first

request is processed and a first message containing Estimated Time and location information is

transmitted by the Lyft transmitter to the first communication device (Lyft mobile application).”

FAC at ¶ 109 (emphasis added). Claim 1 of the ’000 Patent requires that the “first request” is

transmitted from the first communication device, while the FAC alleges the exact opposite – that

the “first request” is transmitted by the mythical “Lyft transmitter” to the first communication

device. This flawed interpretation of the claim makes any allegation of infringement of the ’000

Patent implausible.

       Second, Claim 1 of the ’000 Patent requires a second request that provides information to

an employer or hiring entity:

       processes information contained in a second request, wherein the second request
       contains information for offering services of the individual, the independent
       contractor, the temporary worker, or the freelancer, to the employer or hiring
       entity, or contains information for the employer or hiring entity reserving or
       requesting the services of the individual, the independent contractor, the temporary
       worker, or the freelancer.


                                                15
        Case 6:20-cv-00651-ADA Document 22 Filed 12/16/20 Page 20 of 26




See Dkt. 1, Exhibit D (’000 Patent) at 42:32–40 (emphasis added).

       For this limitation, the FAC accuses a ride request sent by a Lyft rider (the alleged hiring

entity), stating that “when a user completes a formal Ride Request using the Lyft Accused

Instrumentalities, the Request comprises a Second Request to engage and obtain the Lyft

Independent Contractor.” FAC at ¶ 110 (emphasis added). This allegation, however, fails to

pass muster even under GreatGigz’s flawed interpretation, as the alleged hiring entity (the accused

Lyft rider) sends rather than receives the accused ride request.           Accordingly, even under

GreatGigz’s flawed interpretation, the required “second request” does not exist. The FAC

therefore fails to allege that the “Accused Instrumentalities” satisfy this claim limitation, and fails

to provide any description of how the allegedly infringing products meet at least this limitation

of claim 1 of the ’000 Patent. See De La Vega 2020 WL 3528411 at *6.

       Third, Count IV of the FAC includes the same cut-and-paste job seen in Count III, where

GreatGigz alleges that “the website at www.uber.com and related mobile applications” are

involved in satisfying the claimed requirements. As discussed above, Lyft has no affiliation with

“the website at www.uber.com or the related applications” and does not provide or support these

products. See supra Section III.B.ii.

       Fourth, as with Counts I–III, the FAC fails to allege that the “Accused Instrumentalities”

include “a transmitter, wherein the transmitter transmits the first message to the first

communication device or to a second communication device.” See Dkt. 1, Exhibit D (’000 Patent)

at 42:29–31. The FAC alleges that a “a message…[is] electronically transmitted over the Internet

or World Wide Web to the mobile application of the Independent Contractor from the Lyft

transmitter,” but does not identify a component “Accused Instrumentalities” that GreatGigz

alleges is the “Lyft transmitter.” See FAC at ¶ 109; see supra Section III.A.i.




                                                  16
           Case 6:20-cv-00651-ADA Document 22 Filed 12/16/20 Page 21 of 26




       Finally, as discussed above, GreatGigz’s generic allegation that “the infringing

apparatus…directly performs all functionality as claimed” fails to address the numerous gaps in

GreatGigz’s infringement allegations. See FAC at ¶ 111; see supra Section III.A.ii.

       Because Count IV fails to plausibly state a claim for direct infringement, Count IV should

be dismissed.

             C. Plaintiff’s allegations of willful infringement are deficient and should be
                dismissed

                i.     The FAC’s allegations of pre-suit willfulness should be dismissed

       To the extent GreatGigz alleges pre-suit willful infringement, such allegations should be

dismissed because Plaintiff’s allegation failed to plead pre-suit knowledge of any of the Asserted

Patents.

       The FAC does not allege that Lyft knew about any of the Asserted Patents before the filing

of this lawsuit. See FAC at ¶¶ 48, 61, 65, 79, 97, 114. This Court explained the appropriate

standard to adequately plead a claim of willful infringement in Parity Networks:

       To state a claim for willful infringement a plaintiff must allege facts plausibly
       showing that as of the time of the claim's filing, the accused infringer: (1) knew of
       the patent-in-suit; (2) after acquiring that knowledge, it infringed the patent; and
       (3) in doing so, it knew, or should have known, that its conduct amounted to
       infringement of the patent. Further, a plaintiff should plead willfulness with
       sufficient articulation of the relevant fact.

Parity Networks, LLC v. Cisco Sys., Inc., No. 6:19-cv-00207-ADA, 2019 WL 3940952, at *3

(W.D. Tex. July 26, 2019) (quoting Valinge Innovation AB v. Halstead New England Corp., No.

16-1082-LPS-CJB, 2018 WL 2411218, at *13 (D. Del. May 29, 2018)) (internal quotations

omitted).    In contrast to the complaint Parity Networks, which “adequately allege[d] that

Defendant had knowledge of infringement prior to the filing of the complaint,” GreatGigz

concedes the absence of any pre-suit knowledge and states that Lyft “has been on actual notice of




                                                17
        Case 6:20-cv-00651-ADA Document 22 Filed 12/16/20 Page 22 of 26




the [’194 Patent and the ’086 Patent] at least as early as the date it received service of this Original

Complaint.”5 FAC at ¶¶ 48, 65.

        Because GreatGigz has not alleged that Defendant “knew of” the ’194 and ’086 Patents

prior to the filing of the lawsuit, Plaintiff failed to allege at least one of the requisite components

of willful allegations. Parity Networks, 2019 WL 3940952 at *3 (“a plaintiff must allege facts

plausibly showing that as of the time of the claim's filing, the accused infringer … knew of the

patent-in-suit”) (emphasis added); Valinge, 2018 WL 2411218 at *13 (granting defendants’

motion to dismiss allegations of willful infringement where plaintiff did not plausibly allege that

defendants had knowledge of that pates as of the date of the filing of the original complaint). That

the FAC fails to plausibly allege that Lyft “after acquiring that knowledge, it infringed the patent;

and . . . in doing so, it knew, or should have known, that its conduct amounted to infringement of

the patent” further dooms any allegation of willful infringement. See id. Plaintiff’s allegations

of willful infringement should therefore be dismissed.

                ii.     The FAC’s allegations of post-suit willfulness should be dismissed

        Plaintiff’s allegations also do not meet the standard for supporting a claim for willfulness

based on post-suit conduct. This Court and others have dismissed claims for enhanced damages

where the complaint alleges nothing more than a garden-variety patent case, as GreatGigz has

done. See Flash-Control, LLC v. Intel Corp., C.A. No 1:19-cv-1107-ADA, No. 35 (W.D. Tex.

Oct. 31, 2019) (dismissing without prejudice allegations regarding post-suit willfulness and citing

to its decision in Parity Networks as the standard for sufficient allegations); VLSI Tech. LLC v.

Intel Corp., C.A. No. 6:19-cv-00254-ADA, No. 52 (W.D. Tex. Aug. 6, 2019) (dismissing without



5
 Lyft notes that the Complaint does not allege willful infringement of the ’864 or ’000 Patents,
or that Lyft had knowledge of those patents by any particular date prior to the filing of the Original
Complaint. Accordingly, GreatGigz has not pled willful infringement of the ’864 or ’000 Patents.


                                                  18
        Case 6:20-cv-00651-ADA Document 22 Filed 12/16/20 Page 23 of 26




prejudice an enhanced damages claim based on willful infringement); Meetrix IP, LLC v. Cisco

Sys., Inc., No. 1-18-CV-309-LY, 2018 WL 8261315, at *3–4 (W.D. Tex. Nov. 30, 2018)

(dismissing willful infringement claim and agreeing that “the complaint does not allege any facts

raising a plausible inference of the egregious behavior required under Halo”); see also M & C

Innovations, LLC v. Igloo Prod. Corp., No. 4:17-CV-2372, 2018 WL 4620713, at *5 (S.D. Tex.

July 31, 2018) (dismissing willful infringement claim as the patent claims were “garden-variety”).

       As discussed above, Plaintiff’s only allegation of Lyft’s actual knowledge of the patent is

by way of the Original Complaint. Plaintiff’s remaining willfulness allegations simply assert

without any additional explanation, that Lyft continues to willfully infringe:

        61. Defendant has been on notice of its infringement of the ‘194 Patent at least as
        early as the date upon it received service of the Original Complaint in this matter.
        As such, to the extent Defendant continues its infringing activity post-notice, then
        all such activity is necessarily willful and deliberate.

        79. Defendant has been on notice of its infringement of the ‘086 Patent at least as
        early as the date upon it received service of the Original Complaint in this matter.
        As such, to the extent Defendant continues its infringing activity post-notice, then
        all such activity is necessarily willful and deliberate.

FAC at ¶¶ 61, 79.

       The FAC alleges no facts to support a plausible inference that Lyft knew or should have

known that it was purportedly infringing the ’194 Patent or the ’086 Patent. Nor does FAC

identify any specific “willful, wanton, malicious, bad-faith, deliberate, and/or consciously

wrongful” act on the part of Lyft. In short, the FAC fails to provide any factual support or

reasoning for Plaintiff’s bald allegations of willful infringement, much less “a sufficient

articulation of the relevant facts.” See Parity Networks, 2019 WL 3940952 at *3.

       Because the FAC fails to plead sufficient factual support for its allegations of willful

infringement, Plaintiff’s willful infringement allegations are necessarily insufficient and should

be dismissed.


                                                19
         Case 6:20-cv-00651-ADA Document 22 Filed 12/16/20 Page 24 of 26




IV.     CONCLUSION

        For the foregoing reasons, Lyft respectfully requests that the Court grant its motion and

dismiss GreatGigz’s First Amended Complaint in its entirety for failure to plausibly state a claim

for relief.




                                               20
       Case 6:20-cv-00651-ADA Document 22 Filed 12/16/20 Page 25 of 26




December 16, 2020                     Respectfully submitted,


                                      By: /s/ Syed Fareed
                                      Syed Fareed
                                      State Bar No. 24065216
                                      Syed.fareed@bakerbotts.com
                                      Bailey Morgan Watkins (admitted pro hac vice)
                                      State Bar No. 24102244
                                      Bailey.watkins@bakerbott.com
                                      BAKER BOTTS L.L.P.
                                      98 San Jacinto Boulevard
                                      Austin, Texas 78701
                                      Telephone: (512) 322-2500
                                      Facsimile: (512) 322-2501

                                      Jeremy Taylor (admitted pro hac vice)
                                      California Bar No. 249075
                                      jeremy.taylor@bakerbotts.com
                                      Mark Oda (admitted pro hac vice)
                                      California Bar No. 323768
                                      mark.oda@bakerbotts.com
                                      BAKER BOTTS L.L.P.
                                      101 California St, Suite 3600
                                      San Francisco, CA 94111
                                      Telephone: (415) 291-6200
                                      Facsimile: (415) 291-6300


                                      Attorneys for Defendant Lyft, Inc.
        Case 6:20-cv-00651-ADA Document 22 Filed 12/16/20 Page 26 of 26




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing
document has been served on December 16, 2020, to all counsel of record who are deemed to have
consented to electronic service via the Court’s CM/ECF system per Local Rule CV-5(b).


                                           /s/ Syed Fareed
                                           Syed Fareed
